DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-5, 7-14, and 16-22 in application number 16/294,203.  Claims 1-5, 7-14, and 16-22 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-5, 7-14, and 16-22 have been considered 
	Regarding the rejection of claim(s) 1-5, 7-14, and 16-22 under 35 U.S.C. 112(b), the amendments to the claims overcome the rejection but create a new ground of rejection under 35 U.S.C. 112(b) due to an indefinite recitation to a contingent limitation.  (Examiner recognizes this may be due to a typo in viewing the language of Applicant’s arguments.)
	Regarding the rejection of claim(s) 1-5, 7-14, and 16-22 under 35 U.S.C. 103, the amendments to independent claims 1, 8, and 14 necessitated a new search and the addition of the GALLAGHER reference to the ground of rejection.
	Applicant’s argument (Response at 17) with respect to the primary reference IRWIN, and the recitations to overwriting and merging in the independent claims, is not persuasive.  The Specification discloses these steps as follows:
An illustrative embodiment also offers the originating user a selection of which services should be transferred. Note that with this approach, the originating source end user's digital multimedia rights don't simply overwrite the destination end user's digital multimedia rights. For example, if a pay for view movie is ordered at the destination user's home after the visitor's rights transfer has taken place, the destination user is still the responsible billing party. Additionally, the destination user doesn't lose any of the rights they had. The resultant set of rights is a merger of the destination user's rights plus additional rights from the originating user. As a simpler alternative, the originating user's digital rights may overwrite the destination user's rights. However this approach may result in the destination user being deprived of rights they would like to retain, and as such be less attractive than an approach that merges all or part of the originating user's rights with the destination party's rights. However, with the overwriting approach the originating user could be responsible for any additional, e.g. pay per view, charges incurred.
Spec. at 0031.  First, the Specification describes these steps simply as determining which of the source end user or the destination user pays for the content: (i) if the multimedia rights “merge” then the destination end user pays for the pay-per-view content based on the source end user’s digital multimedia rights, and (ii) if the multimedia rights of the destination user are “overwritten” then the source end user, who originates the rights, is responsible for the pay-per-view content charges.  
	First, the claim is not recited with the detail of the Specification that would narrow the scope of the claim; Applicant argues with respect to the narrower description of paragraph 0031, but paragraph 0031 does not narrow the claim.
	Secondly, the cited prior art discloses the limitation as presently written, as well as much of the detail included in the Specification.  IRWIN at 0152, as cited for overwriting, describes the license of A transferring to B or overwriting the license of B (“When the content may be loaned, any rights within the license continue to be consumed by the "B" user.”).  IRWIN at 0153 continues “The billing data for "A" and the Content ID are added to the license and the "A" user signs the entire key.”  With respect to merging, paragraph IRWIN at 0054 describes “the ‘B’ user can either return the expired key [or] renew the license using their own billing data.”
	Therefore Applicant’s argument with respect to IRWIN is found non-persuasive on this point.


Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 7-14, and 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20050044016 A1 (hereinafter “IRWIN”) in view of US 20070185815 A1 (hereinafter “BOCCON”) and further in view of US 20070238448 A1 (hereinafter “GALLAGHER”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to the applicable paragraph number; bold-type is used to emphasize disclosure.

	Regarding independent claims 1, 8, and 14, IRWIN discloses:
1. 	 A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
[0071] A user of a media device may use the media device and its embedded digital rights management system to download a digital content package from a source (a server; another user's device; etc). Next the digital rights management system may be encoded to execute instructions to create a license rights package to be associated with the downloaded digital content package. A license rights package represents the permissible uses a user may make of the downloaded digital content.
[0084] In another embodiment a computer-implemented system for accessing digital content may comprise a media device further comprising a digital rights management system and a rating engine; a content server; and a license server. The content server and license server aspects of the system may exist in separate machines or within the same machine but remotely located from the media device. A content server component is mainly responsible for storing content. A license server component is mainly responsible for maintaining the building blocks for creating licenses. The rating engine, on the media device, utilizes both to create packages to enable a user to access digital content.
1.1		identifying, among a set of digital multimedia rights associated with a source end user of a source end user device but not associated with a destination end user of a destination end user device, a subset of digital multimedia rights, the subset of digital multimedia rights comprising digital multimedia rights to be transferred from the source end user device to the destination end user device according to a user selection provided to the source end user device;
[0075] The digital rights management system also allows one to "loan" their licensed digital content to another person by transferring both the license rights package and the digital content package to another media device.
[0076] This may be utilized by the initial user as well to obtain access to their digital content on a variety of media. The second user would also need to have a digital rights management system capable of tracking usage under the license and the appurtenant charges thereof.
IRWIN at 75-76 (disclosing the DRM as identifying content associated with a first user or source end user that a second user or destination end user, can be granted access to by a “loan” of the first user’s “licensed digital content to another person,” or end user.).
1.2		 providing a network originated message to the destination end user device, wherein the network originated message comprises an offer to transfer the subset of digital multimedia rights to the destination end user device;
1.3		 based on a message received from the destination end user device, detecting an acceptance of the offer;
[0153] To loan the content, the "A" DRM system (810) must acquire the certificates of the "B" user by making a network connection such as Bluetooth. The "A" DRM (810) decrypts the License as normal using its own private keys. The DRM system must then explicitly grant the right for the "B" user to "renew" the license by updating the license document. The license document and content key are then packaged back into a Device Package and encrypted using "B's" Device Public key. The result may be then encrypted to form the Account Package using "B's" Account Public key. The billing data for "A" and the Content ID are added to the license and the "A" user signs the entire key. The original license in "A's" store may be invalidated (denoted as loaned to prevent A's access). The key may be returned by executing the process in reverse. The invalidated key may be replaced with the returned key. Finally the newly built key may be transmitted to "B's" device where it may be stored in its DRM License Store.
IRWIN at 153 (disclosing the A DRM as receiving a license, the message or transmitted data, from the B DRM, where the “DRM” or “digital rights management system” is that depicted in Fig. 1 involving the license server, content server, and client device; devices communicate content and licenses via the servers, while the DRM controller is on the devices themselves; offer and acceptance is disclosed as conducted by an exchange of cryptographic keys, i.e. DRM A communicates to acquire the certificate of DRM B, which is then transmitted to the license server, where it is signed by DRM A and returned to DRM B, “the key may be returned by executing the process in reverse,” and the messages are the data transmitted therein).
1.4		 determining that the source end user device has moved into physical proximity to an end user device physical location associated with the destination end user device, 
1.4.1		wherein the determining is based on identifying that the source end user device has registered with a femtocell at the end user device physical location, and 
1.4.2		wherein the determining is in accordance with an indication in an end user profile associated with the source end user that the end user device physical location is an authorized location for automatic transfer of digital multimedia rights;
1.5		automatically transferring the subset of digital multimedia rights to the destination end user device according to the detecting the acceptance of the offer and according to the determining that the source end user device has moved into physical proximity to the end user device physical location associated with the destination end user device, 
[0121] In the silent mode, the DRM controller (136) has requested some pre-configured type of rights for a certain amount of consideration, e.g., twenty plays for the consideration of $1.00 debit of my account. If the mode were not silent, the user would typically have options associated with various rights/considerations models. Based on the requested rights being purchased, the license server (120) selects the corresponding rights document from a repository of rights (116). The rights document (122) and the appropriate decryption key for the content (132) are packaged (350) into a license document (370) that can be securely transmitted down to the client device (130). The client device (130) may provide its public key as part of its credentials, which is used to encrypt the license key for secure transmission.
[0122] Once the license has been returned to the client DRM controller (136), it is stored (360) within the local repository (138) for future access. Now that a license document (370) has been acquired, the DRM controller (136) can attempt to validate the original rendering request. The rights document within the license document (370) is checked for the appropriate rights and extent or parameters surrounding those rights. If the DRM controller (136) successfully validates the access request, the content decryption key is extracted (365) from the license document (370) to decrypt the DRM restricted content file. The resulting content data can be streamed back to the rendering software (134) for final display. The DRM controller (136) may then update the license document (370) to reflect any new state associated with the permitted extents, such as the number plays remaining.
IRWIN at 121, 122 (disclosing the mode as “silent,” or automatically transferring, the license to the client device in response to the client device DRM controller requesting the license).  IRWIN at 153 Figs. 8-9 (“The invalidated key may be replaced with the returned key. Finally the newly built key may be transmitted to "B's" device where it may be stored in its DRM License Store.”) (disclosing the automatically transferring step with respect to the DRM B receiving the “encrypted license,” as transmitted from Device A DRM).
		wherein the automatically transferring the subset of digital multimedia rights comprises 
1.5.1		removing, from an end user profile associated with the source end user, digital rights grants for the subset of digital multimedia rights, 
IRWIN at 153 (“The original license in "A's" store may be invalidated (denoted as loaned to prevent A's access.”).
1.5.2		wherein the automatically transferring the subset of digital multimedia rights to the destination end user device enables the destination end user device to access content via streaming that is stored at a storage device and enables presenting the content at the destination end user device, 
		wherein the storage device is remote from the source end user device and the destination end user device, 
		wherein the content is previously recorded and stored according to user input, 
[0115] Another potential responsibility the content server (110) may have is to dynamically prepare the content for the client (130) on the fly. In this case, the content server (110) may have the ability to serve many types of clients (130) that may have different distribution requirements. A publisher client will have a different distribution channel than a client using the DRM system to view the content over the web. The content server (110) in this case is really a centralized file server distributing its content in the appropriate format and channel.
[0122] Once the license has been returned to the client DRM controller (136), it is stored (360) within the local repository (138) for future access. Now that a license document (370) has been acquired, the DRM controller (136) can attempt to validate the original rendering request. The rights document within the license document (370) is checked for the appropriate rights and extent or parameters surrounding those rights. If the DRM controller (136) successfully validates the access request, the content decryption key is extracted (365) from the license document (370) to decrypt the DRM restricted content file. The resulting content data can be streamed back to the rendering software (134) for final display. The DRM controller (136) may then update the license document (370) to reflect any new state associated with the permitted extents, such as the number plays remaining.
IRWIN at 115, Fig. 1 (disclosing the content server as having a storage device, content repository 112, such that the content server 110 is “a centralized file server distributing its content); IRWIN at 122 (disclosing that the license being returned, or automatically transferring to the client device or destination end user device, results in “content data can be streamed back to the rendering software 134 for final display.”).
		and wherein the automatically transferring comprises 
1.5.3		overwriting a particular set of digital multimedia rights associated with the destination end user device with the digital rights grants for the subset of digital multimedia rights or 
IRWIN at 153 (“The DRM system must then explicitly grant the right for the "B" user to "renew" the license by updating the license document.”).
1.5.4		merging the digital rights grants for the subset of digital multimedia rights with the particular set of digital multimedia rights associated with the destination end user device;
[0154] Referring to FIG. 9, when those rights expire, the "B" user can either return the expired key, renew the license using their own billing data, or even renew the license using the original owner's billing data as in the illustrated scenario.
IRWIN at 154 (disclosing that the destination end user device or the client device of the B user can “renew the license,” i.e., purchase the license itself so as to merge the license with its existing DRM license.).
1.6		 detecting a user command to present a pay per presentation content item at the destination end user device;
IRWIN at 121, 122 (disclosing the user command as the purchasing of the rights to present the content) (“Based on the requested rights being purchased, the license server (120) selects the corresponding rights document from a repository of rights (116).”).
1.7	if the automatically transferring performed by overwriting the particular set of digital multimedia rights associated with the destination end user device with the digital rights grants for the subset of digital multimedia rights, 
		assessing a charge to a first account associated with the source end user device in response to the detecting the user command to present the pay per presentation content item at the destination end user device;
IRWIN at 153 (disclosing a charge assesses to the billing data of A when the license of B is overwritten by the license provided by A) (“The billing data for "A" and the Content ID are added to the license and the "A" user signs the entire key.”).
1.8	if the automatically transferring  performed by merging the digital rights grants for the subset of digital multimedia rights with the particular set of digital multimedia rights associated with the destination end user device, 
		assessing the charge to a second account associated with the destination end user device in response to the detecting the user command to present the pay per presentation content item at the destination end user device;
[0156] If the loaned license expires without the right to renew, the "B" user can use its own billing data to purchase their own license to the content. In this case, the new license is not "on loan", it belongs to the "B" user. The original license can be returned to the "A" user even though it has expired rights. The license can also be just purged from "B's" DRM license store and "A" can go purchase another license
IRWIN at 156 (disclosing that the destination end user device or the client device of the B user as charged for the DRM license using the billing data of user B); IRWIN at 154 (“the "B" user can either return the expired key, renew the license using their own billing data”).
1.9	subsequent to the automatically transferring the subset of digital multimedia rights to the destination end user device, 
		determining that the source end user device has moved out of the physical proximity to the end user device physical location;
1.10	responsive to the determining that the source end user device has moved out of the physical proximity to the end user device physical location, 
		automatically withdrawing the subset of digital multimedia rights from the destination end user device;
IRWIN at 154 (disclosing the DRM rights “loaned” to the B user as expiring).
1.11		 and restoring the particular set of digital multimedia rights of the destination end user device to a state that existed before the automatically transferring occurred.
IRWIN at 156 (disclosing the “loaned” license as simply removed from user B’s license store) (“The license can also be just purged from "B's" DRM license store”).
	However, IRWIN does not explicitly disclose: 
at (1.4) determining that the source end user device has moved into physical proximity to an end user device physical location associated with the destination end user device; and (1.4.1) wherein the determining is based on identifying that the source end user device has registered with a femtocell at the end user device physical location, and (1.4.2)wherein the determining is in accordance with an indication in an end user profile associated with the source end user that the end user device physical location is an authorized location for automatic transfer of digital multimedia rights; and
at (1.9) determining that the source end user device has moved out of the physical proximity to the end user device physical location.
	BOCCON discloses regarding independent claims 1, 8, and 14:
1. 	 A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
[0058] The end user's system (e.g., a personal computer 108e, a mobile telephone 108a, a television and/or television set-top box 108c, a portable audio and/or video player, an eBook reader, and/or the like) contains application software 116, hardware, and/or special-purpose logic that is operable to retrieve and render the content. . . . Alternatively, or in addition, a user's system, such as system 108c, may communicate with a remote system, such as system 108b, (e.g., a server, another device in the user's network of devices, such as a personal computer or television set-top box, and/or the like) that uses a digital rights management engine to make a determination 120 as to whether to grant the user access to content previously obtained or requested by the user.
[0068] In the example shown in FIG. 3, DRM engine 303a, host application 304a, host services 306a, and web services interface 305a are loaded onto a device 300a, such as an end user's personal computer (PC). Device 300a is communicatively coupled to a server 300b, from which content 308 and license 306 were obtained, as well as a portable device 300d, to which device 300a may forward content 308 and/or license 306. Each of these other devices may include a DRM engine 303 that is similar or identical to DRM engine 300a, which can be integrated with the particular host application and host environment of the device. For example, server 300b might include a host application 304b that performs bulk packaging of content and/or licenses, and makes use of a DRM engine 300a to evaluate controls associated with the content that is being packaged in order to comply with any redistribution restrictions.
BOCCON at 58, 68 (further disclosing the recited device as a DRM server-client system similar to that of IRWIN and the present claims, with a “server 300b” where the server connect to a client device to determine “whether to grant user access to content previously requested by the user.”); viewed with IRWIN at Fig. 1 (depicting a mobile device at 108a and the user set top box at 108c).
1.4		 determining that the source end user device has moved into physical proximity to an end user device physical location associated with the destination end user device;
[0097] 1.4.1. Conditions[0098] As previously indicated, control programs typically express one or more conditions that must be satisfied in order for a request to use a piece of content to be granted, for a link to be deemed valid, and/or the like. Any suitable conditions can be used, depending on the requirements of the content provider or system architect, and/or the functionality provided by the system.[0105] Environmental characteristics: For example, checking whether hardware and/or software in the host environment has certain characteristics, such as the ability to recognize and enforce obligations; checking for the presence or absence of certain software or hardware components, such as a secure output channel; checking proximity information, such as the proximity of a requesting device to another device or application; checking the characteristics of, and/or data stored on, remote systems using network services and/or agents; and/or the like.
BOCCON at 97-105 (disclosing determining the proximity of the requesting device to another device to implement a control program where device proximity “is one or more conditions that must be satisfied in order for a request to use a piece of content.”).
1.9	subsequent to the automatically transferring the subset of digital multimedia rights to the destination end user device, 
		determining that the source end user device has moved out of the physical proximity to the end user device physical location;
[0877] Allowing the Control programs to proactively ask for proximity check of the sink. In order to allow Control programs to do this, a new pair of Obligations/Callbacks can be defined. Specifically, the control can put a "ProximityCheckSink" obligation in its extended status block. This indicates to the application that proximity with the sink has to be checked. When the proximity check is done, the application will call back the control using the "OnSinkProximityChecked" callback.[0878] In one embodiment, a ProximityCheck obligation is defined that is only applicable in the context of a License Transfer. In this embodiment, there needs to be zero or one such obligation per extended status block, and, if present, an OnSinkProximityChecked callback needs to be present as well. . . . The host application needs to perform a proximity check protocol with the sink device.
[0880] Allowing multiple round trips in the protocol. FIG. 33 outlines a modification of the protocol that would allow multiple round trips. In the embodiment shown in FIG. 33, the Setup message 3302 can, for example, be the same as the improved license transfer request message described above in connection with the license resolution problem/solution.
BOCCON at 877-880 (disclosing the control program as described at paragraphs 98-105 with respect to Fig. 33, where the “sink device” acts as the destination end user device, the “multiple round trips” of the protocol allow for the server to subsequently execute the proximity protocol to determine if the ProximityCheck obligation is satisfied for the License Transfer.).
	Where IRWIN discloses the recited server implementing the computer-implemented steps of a user A source end user device transferring a license for content to a user B destination end user device; and where BOCCON discloses that detecting proximity of the source end user device to the destination end user device can be used as a proximity check obligation to grant access to content in a DRM system; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server device implementing license transfer, content streaming, and charging steps of IRWIN, to include the proximity check obligation of BOCCON.  This modification yields a predictable result because each of IRWIN and BOCCON disclose computer implemented steps between a server and client device for receiving licenses and content from that server, such that the proximity check of BOCCON could be performed by the server of IRWIN as a further condition of granting access to licenses content, in combination the same as disclosed individually.  
	However, the combination of IRWIN and BOCCON do not explicitly disclose: 
at (1.4.1) wherein the determining is based on identifying that the source end user device has registered with a femtocell at the end user device physical location, and (1.4.2) wherein the determining is in accordance with an indication in an end user profile associated with the source end user that the end user device physical location is an authorized location for automatic transfer of digital multimedia rights;
	GALLAGHER discloses:
1.4.1		wherein the determining is based on identifying that the source end user device has registered with a femtocell at the end user device physical location, and 
[0075] FIG. 5B illustrates an analogous messaging sequence of some embodiments for performing registration of the femtocell access point (FAP) and identifying location information associated with the FAP. In FIG. 5B, the FAP 525 replaces the generic AP 520 of FIG. 5A. Moreover, because registration is performed by the FAP, the UE 510 is further omitted. However, one of ordinary skill in the art will recognize that further registration occurs for a UE when the UE connects through the FAP 525 to access the ICS network.
GALLAGHER at 75; further GALLAGHER at 33 (disclosing the function of the FAP) (“in some embodiments, the AP is referred to as a femtocell access point (FAP). The FAP creates a short-range licensed wireless network that operates independent from any licensed wireless network of a service provider. The FAP then routes communication sessions established over the short range licensed wireless network through an IP broadband network.”).
1.4.2		wherein the determining is in accordance with an indication in an end user profile associated with the source end user that the end user device physical location is an authorized location for automatic transfer of digital multimedia rights;
The networks depicted in FIG. 4 and FIG. 7 illustrate the additional components necessary for registering civic address location information with a subscriber database 450 (or 750) of the ICS network. The ICS network also includes an authorization, authentication, and accounting (AAA) server 440 (or 740) used for access control, identifying the user, and implementing policies that determine which resources and services a valid user may access and the subscriber database 450 (or 750) for maintaining the subscriber and location information of the UE 410 (or 710) or AP 420 (or 720).
GALLAGHER at 68 (disclosing that the server determines which resources and services a valid user may access based on the location of the user equipment); further GALLAGHER at 102 (“it should be apparent one of ordinary skill in the art that various other implementations of the ICS, such as the femtocell architecture described with regards to FIG. 2, and any associated or compatible user equipment is adaptable to provide the location based services described above. Moreover, certain terms as disclosed may be used interchangeably without diverging from the spirit of the invention. For example, the terms AP and FAP may be interchanged.”).
	IRWIN discloses the recited server implementing the computer-implemented steps of a user A source end user device transferring a license for content to a user B destination end user device.  BOCCON discloses that detecting proximity of the source end user device to the destination end user device can be used as a proximity check obligation to grant access to content in a DRM system.  GALLAGHER further discloses that a femtocell communicates the location and registration information of a user device to a server, via a femtocell, where the server is analogous to that of IRWIN and the present application.
	In view of this disclosure, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the server device implementing license transfer, content streaming, and charging steps of IRWIN, to include the proximity check obligation of BOCCON, and to communicate with the femtocell system of GALLAGHER.  This modification yields a predictable result because each of IRWIN and BOCCON disclose computer implemented steps between a server and client device for receiving licenses and content from that server, such that the proximity check of BOCCON could be performed by the server of IRWIN, and the server of IRWIN could perform the steps with femtocell of GALLAGHER, the same alone as in combination.
	Therefore independent claims 1, 8, and 14, are rendered obvious by IRWIN, in view of BOCCON, and further in view of GALLAGHER.

	Regarding claim(s) 2, 12, and 17, IRWIN in view of BOCCON disclose the device of claim 1, and BOCCON further discloses: wherein the determining that the source end user device has moved into physical proximity to the end user device physical location associated with the destination end user device is based on cyclic calendar information associated with the source end user, 
[0222] FIG. 19 shows an example of how a system such as that shown in FIG. 18 can be used to manage access to or other use of a document. In this example, a particular employee (John) might frequently work on highly confidential strategic projects, and may have already installed the DRM plugin 1908 for his applications (e.g., a word processing program 1902, an email program 1904, a calendar program, a program or program suite that integrates such programs, and/or the like).
	wherein the automatically transferring the subset of digital multimedia rights comprises 
2.1		adjusting an end user profile associated with the destination end user, and 
[0220] In the illustration shown in FIG. 18, the directory server 1806 may, for example, contain user profiles and group definitions. For example, a group called "Special Projects Team" may be set up by a company's system administrator to identify the members of the company's Special Projects Team.
	wherein the operations further comprise, subsequent to the automatically transferring the subset of digital multimedia rights, 
2.2		causing a query to be provided to the source end user regarding extending a duration of transfer of the subset of digital multimedia rights, and 
[0698] 1.29. Obligations and Callbacks[0699] In one embodiment, certain actions, when granted, require further participation from the host application. Obligations represent operations that need to be performed by the host application upon or after the use of the content key it is requesting. Callbacks represent calls to one or more of the control program routines that need to be performed by the host application upon or after the use of the content key they are requesting. [. . .]
[0710] Parameter Type: ValueList[0711] Description: List of callback parameters. Each value in the list is of type Parameter or Extended Parameter. In one embodiment, the following callbacks parameters are defined: . . . Callback Routine to call back, and associated cookie. OnTimeElapsed ValueList The host application must call back after the specified duration has elapsed (the counting starts when the host application actually performs the action for which the permission that was granted).
[0887] In case of failure, the parameters of the ESB may point to resources. In one embodiment, these resources are located in the ResourceList extension of the Control that was sent in the Setup message. [0888] In case of success, in one embodiment the cache duration will indicate for how much time the Content Keys may be used without asking the control again.
2.3		terminating the transfer of the subset of digital multimedia rights if the query is not acknowledged.
BOCCON at 710-711, 887-888 (disclosing the callback routine as a further obligation for maintaining access, which terminates when the obligation protocol is not met, as with the proximity device protocol discussed at independent claims 1, 8, and 14).
	Therefore claim(s) 2, 12, and 17, are rendered obvious by IRWIN, in view of BOCCON, and further in view of GALLAGHER.

	Regarding claim(s) 3, 13, and 18, IRWIN in view of BOCCON disclose the device of claim 
2, wherein the automatically transferring the subset of digital multimedia rights comprises 
3.1		adding, to the end user profile associated with the destination end user, the digital rights grants for the subset of digital multimedia rights.
[0221] In one embodiment the directory server 1806 may comprise an Active Directory server running web services, such as those described in the '551 application (and implemented, e.g., with standard IIS based technologies on the Windows.RTM. platform), that issue nodes, links, and licenses to the people in the Special Projects Team group based on content that is accessed. If membership changes in the group, then new tokens may be issued. For revocation of rights, the directory server 1806 can run a security metadata service based on technology such as that described in the '551 application (occasionally referred to herein as "NEMO" technology). In some embodiments, the client can be required to have an to-date time value or notion of time (based on whatever freshness value the company chooses to define (e.g., 1 week, 1 day, 1 hour, every 5 minutes, etc.)) in order to use DRM licenses. For example, a token that the security metadata service provides might include a trusted and authenticable time value. In some embodiments, the client can identify user node IDs in security metadata service interactions. Security metadata can be evaluated directly in the context of license controls to determine if a user still has a given membership. Security metadata can also return agents that can determine if relationships such as being a member in the Special Projects Team are valid.
BOCCON at 221 (disclosing the end user profile in a directory server where digital rights grants are added and managed for end users).
	Therefore claim(s) 3, 13, and 18, are rendered obvious by IRWIN, in view of BOCCON, and further in view of GALLAGHER.

	Regarding claim(s) 4, 9, and 19, IRWIN in view of BOCCON disclose the device of the device of claim 1, 
	BOCCON further discloses the operations further comprising
4.1		sending an inter carrier transfer data token to an inter carrier token server responsive to a determination that a carrier for the destination end user differs from a carrier for the source end user.
[0279] FIG. 25 shows an example of how a service provider might interact with a home network domain 2500. In this example, devices are registered to a home network domain which enforces a policy that allows up to 5 devices to belong to the domain at any one time. Although the Smith family's cable service provider did not provide the domain manager software used to set up the home network domain 2500, cable service provider knows that the domain manager has been implemented by a certified provider of home network domain manager software, and thus trusts the domain manager software to operate as intended. As shown in FIG. 25, the Smith family connects Alice's phone and PC, Carl's PVR, and Joe's PSP to the domain 2500, resulting in links being issued from each of these devices to the domain node 2500. When new content is received, e.g., at the PVR, discovery services such as those described in the '551 application enable the other devices in the domain to automatically obtain the content and any necessary links. Links are issued from the domain node 2500 to the service provider account node 2502. Some of the cable service provider's content has a license with an obligation that fast forward and rewind must be disabled so that advertisements will be viewed. Carl's PVR and PC Alice's PC are able to enforce the obligation, and thus can play the content. Alice's mobile phone is unable to enforce the obligation and thus denies access to the content.
BOCCON at 279 (disclosing two different carries or “service providers,” one associated with a home network domain and one with a cable service provider, can be distinguished both for granting access to both providers and restricting access to one and not the other, e.g. some of the cable service provider’s content can be shared across carries, and someone cannot); BOCCON further at 221 (disclosing the use of tokens to grant access, where the embodiments of BOCCON are not disclosed as mutually exclusive).
Claim Interpretation: The recited an inter carrier transfer data token is described as follows in the Specification.
[0019] Thus, a request to transfer digital multimedia rights received by a first carrier 102 for rights to be transferred to a second carrier 103 is handled by a inter carrier data token generated by the first carrier. The inter carrier data token contains data that indicates a source end user (Joe) and destination end user (Sam), their carrier affiliation and the source and destination's end users' digital multimedia rights. Thus carrier A receives a request from Joe to transfer rights to Bob's set top box which is serviced by carrier B. Carrier A generates a transfer request message including inter carrier exchange data toke and sends it to the inter carrier exchange server 101 which decodes the token data and informs carrier B of the transfer request.
Specification at 0019.  None of the elements described here involving the inter carrier transfer data token are depicted in the Drawings of the present application, e.g., a first Carrier A and a second Carrier B.  Moreover, these are not elements incorporated into the device these claims are directed to, which is mostly closed embodied by the Application Server 108 at Figs. 1 and 2.  Thus, patentable weight is granted to the fact that data is exchanged between the server of the present claims and the inter carrier transfer token server only in so far as the server is sending that data.  Fig. 25 of BOCCON discloses the service provider account node 2502 managing permissions between different carriers by sending and receiving data with the family domain 2500.
	Therefore claim(s) 4, 9, and 19, are rendered obvious by IRWIN, in view of BOCCON, and further in view of GALLAGHER.

	Regarding claim(s) 5, 10, and 20, IRWIN in view of BOCCON discloses the device of claim 4, BOCCON further discloses wherein
5.1		 the inter carrier transfer data token comprises data indicating the source end user, the carrier for the source end user, the subset of digital multimedia rights, and the destination end user.
BOCCON at 221, 279, Fig. 25 (disclosing tokens transmitted by a content service provider in accordance with Fig. 25 in view of 279 where then end user devices are those devices with user profiles allocated tokens at 221).
	Therefore claim(s) 5, 10, and 20, are rendered obvious by IRWIN, in view of BOCCON, and further in view of GALLAGHER.

	Regarding claim(s) 7, 11, and 16, IRWIN in view of BOCCON disclose: the device of claim 1, wherein BOCCON further discloses:
7, 11, 16	the source end user device is a mobile device and the destination end user device is a set top box, 
BOCCON at Fig. 1 (disclosing 108a as the mobile device and 108c as the set top box, as discussed at the rejection of the independent claims).
7 (only)	wherein the subset of digital multimedia rights is for a package of content, and wherein the pay per presentation content item is not included in the package of content.
IRWIN at 115, Fig. 1 (disclosing the content server and  content repository 112, such that the content server 110 is “a centralized file server distributing its content); IRWIN at 122 (disclosing that the license being returned, or automatically transferring to the client device or destination end user device, results in “content data can be streamed back to the rendering software 134 for final display.”).
Claim Interpretation: Regarding claim 7 only, the recitation to a pay per presentation invokes this term as recited at independent claims 1, 8, and 14. The recited wherein clause presents a negative limitation, i.e., the pay per presentation content item is not included in the package of content.  Examiner interprets this limitation as reciting that the subset of digital multimedia rights does not include the pay per presentation, as invoked from claim 1.  However, claim 1 only recites to presenting the pay per presentation, not the package of content.  Any claim dependent on claim 1 also requires that the pay per presentation is an element of the claim.  Thus, it cannot be disallowed in the dependent claim as part of a subsequent, broadening, negative limitation.  See MPEP 2173.05(i).  In accordance with compact prosecution, prior art has been applied to the reading that it is a subset of digital rights transferred, with or without per pay presentation content.
	Therefore claim(s) 7, 11, and 16, are rendered obvious by IRWIN, in view of BOCCON, and further in view of GALLAGHER.

	Regarding claim(s) 21 and 22, IRWIN discloses: wherein the operations further comprise
21.1		identifying the subset of digital multimedia rights based on a request message received from the source end user device.
[0088] FIG. 2 is a UML diagram featuring a search and request operation between a Client Device and a Content Server. [. . .][0112] Interaction Model[0113] Referring to FIG. 2, in the typical interaction between the three reference DRM components, the process starts by the client device (130) acquiring the content (132). In the superdistribution model, the content (132) can be acquired from many sources. In FIG. 2, however, the client is depicted searching the content server (110) for some content. In the peer-to-peer world, this could just as well be the popular Morpheus file sharing software or other equivalents thereof.
[0104] License Server (120)[0105] The license server's (120) primary responsibility is to package the appropriate rights document (122) with the appropriate decryption key for the requested content (132), and provide that packaged license to the client device (130). The license server (110) may also create a set of rights documents (122) that the rightsholder will grant to users of the content (132). These rights documents might also contain the compensation metadata associated with the various rights. In order to authenticate clients, the license server (120) also processes encryption keys and certificates presented by the client (130) via the Content Key Repository (124) and the Identity Repository (126). Once authenticated, the license server (120) can process the client's request. The device could, for example, prompt for a password or personal identification number that is passed to the license server (120).
[0109] The client device (130) may acquire content (132), authenticate the current device user, request licenses from the license server (120) and finally adhere to the policies of the rights document courtesy of the embedded DRM system. The client device (130) may also create a local repository (138) of existing licenses that have been acquired in the past. Once all of the DRM functionality has been taken care of, the client device (130) can also render the content (132).
	Therefore claim(s) 21 and 22, are rendered obvious by IRWIN, in view of BOCCON, and further in view of GALLAGHER.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LIE US 20090296936 A1 
[0021] Referring now to FIG. 2, an embodiment of a system 200 for using identity associations to provide secure, trusted access between devices in a private network 201, such as a home network, and a trusted network 207, is shown. Home network 201 uses a private addressing scheme with NAT functionality provided by device 202. Home network may consist of wired network connections, such as Ethernet or cable, wireless networks such as under the IEEE 802.11 scheme, or cellular networks as provided by a cellular femtocell.
[0025] As described, device 202 provides the interface between private network 201 and broadband network 204. Broadband network 204 includes authentication server 205 which is operable to manage the identity association through broadband network 204. Authentication server 204 can be a home subscriber server which maintains a home location registration that keeps trace of services for each subscriber similarly to the subscriber registry in a cellular network.
[0039] As an example of the key authority's management of keys for service providers and/or carriers a transaction between provider A 405 and the user can be described. Digital key 407 is a digital key issued on behalf of the service provider by key authority 411. As described, service provider may be a provider of services, content, goods, etc. Device 402 detects the proximity of service provider digital key 407, and then sends information associated with that key to the key authority to establish the identity association with the service provider using authentication server 408. A security association, or service tunnel, is then set up between the device 402 and the service provider network 405 by registering with the service provider's authentication server 409. Once the identity association has been established, the service provider has the secure connection that allows it to provide its contents or services to the user over a secured connection.
LUBENSKI US 20080293382 A1 
[0021] FIGS. 2A to 2C illustrate call flows 200, 220, and 240, respectively, in accordance with the system 100 of FIG. 1. In particular, flow 400 illustrates authenticating a cellular device 102 through the femtocell device 114 during a location update procedure. In the illustrated implementation, the mobile device 102 transmits a location update request to the femtocell device 114. The femtocell device 114 converts the location update request to a SIP REGISTER message that includes the USIM information. The communication node 112 converts an authentication request received from the cellular core network 104 to a SIP 40x message including the challenge parameters. Flow 420 illustrates authenticating cellular device 102 during a call origination. In the illustrated implementation, the mobile device 012 transmits call origination request to the femtocell device 114, which converts the origination request to a SIP INVITE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685